              IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                         WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A   §   CIVIL ACTION 6:20-cv-00460-ADA
BRAZOS LICENSING AND          §   CIVIL ACTION 6:20-cv-00462-ADA
DEVELOPMENT,                  §   CIVIL ACTION 6:20-cv-00464-ADA
          Plaintiff,          §
                              §
v.                            §
                              §
MICROSOFT CORPORATION,        §
         Defendant.           §
                              §
                 PLAINTIFF’S REPLY IN SUPPORT OF
               OPENING CLAIM CONSTRUCTION BRIEF
                                        TABLE OF CONTENTS

I.     U.S. Patent No. 7,106,727 (Case No. 6:20-cv-00462) Disputed Claim Terms ...............1

              1.     determining a measure of the plurality of calls .......................................1

              2.     set of resources ...........................................................................................2

II.    U.S. Patent No. 7,706,519 (Case No. 6:20-cv-00464) Disputed Claim Terms ...............4

              3.     automatically/automatic ............................................................................4

III.   U.S. Patent No. 8,625,758 (Case No. 6:20-cv-00460) Disputed Claim Terms ...............5

              4.     accessing, dynamically, a rule for charging a sponsor of said
                     communication services .............................................................................5

              5.     a plurality of parameter values including at least one
                     respective value of at least one respective parameter other than
                     an identity of an originator of the request for communication
                     services, an intended recipient of a communication of the
                     requested commnication services and an identity of the sponsor..........6

              6.     dynamically determining a rule for charging a sponsor of said
                     communication service ..............................................................................8

              7.     a plurality of parameter values including at least one
                     respective value of at least one respective parameter other than
                     an identity of an originator of a request for the communication
                     service, an intended recipient of a communication of the
                     requested communication service and an identity of the
                     sponsor ........................................................................................................8

              8.     a first cost for the usage of said communication service is
                     charged at least partially to said sponsor, by determining a
                     second cost, the second cost depending on said rule and said
                     first cost .......................................................................................................8




                                                            i
                                             TABLE OF AUTHORITIES

Cases

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005) .............................................................................................. 2, 3

Toshiba Corp. v. Imation Corp.,
  681 F.3d 1369 (Fed. Cir. 2012) .............................................................................................. 1, 5




                                                                 ii
       Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development (“WSOU”)

respectfully submits this reply claim construction brief in support of its proposed constructions.

I.     U.S. Patent No. 7,106,727 (Case No. 6:20-cv-00462) Disputed Claim Terms

               1.      determining a measure of the plurality of calls

        WSOU’s Proposed Construction                      Defendant’s Proposed Construction
        Plain and ordinary meaning                 measuring the number and type of calls on the
                                                   network

       Defendant’s Responsive brief seems to imply that if claim terms do not employ, in

Defendant’s opinion “everyday English phrasing” (Resp. Br. at 4) or if the term is “awkwardly

phrased” (Id. at 3), then construction (or an even more awkward re-phrasing) of the term is

necessary. Id. at 2-4. However, Defendant provides no authority for such a proposition. That is

because “[a]bsent disclaimer or lexicography, the plain meaning of the claim controls.” Toshiba

Corp. v. Imation Corp., 681 F.3d 1369 (Fed. Cir. 2012). As an example of how unhelpful

Defendant’s proposed construction is, Defendant contends that “[t]he patent leaves open-ended

how the measuring is performed … as does Microsoft’s proposed construction.” Resp. Br. at 4.

However, if that was the case regarding Defendant’s proposed construction, (if it was truly “open-

ended” like the specification provides), then truly no construction is necessary. Defendant only

argues that “WSOU does not contend that measuring would make any sense if the number of calls

was not measured.” Id. (emphasis added). However, not only did WSOU’s opening brief make

that argument, so does the specification itself:

       “The measure of calls includes a measure of circuit-switched traffic (in bits per second), a

measure of packet-switched traffic (in bits per second), a distribution of traffic between circuit-

switched and packet-switched (e.g., by %), a measure of circuit-switched calls (e.g., a count of

current circuit switched calls), a measure of packet-switched calls (e.g., a count of current packet-


                                                   1
switched calls), a distribution of calls between circuit-switched and packet-switched (e.g., by % of

total bandwidth), and any of measure of traffic or calls as known in the art.” ’727 patent, 4:34-

44 (emphasis added).

       More problematic however, is that Defendant does not even attempt to explain how the

“number and type of calls” could correspond, for example, to measuring “bits per second,” a

percentage of distribution of traffic between circuit-switched and packet-switched calls by number

or by bandwidth, much less how Defendant’s proposed limitation would encompass “any of

measure of traffic or calls as known in the art.” See ’727 patent, 4:31-52 (emphasis added).

Defendant’s proposed construction improperly seeks to limit the term to just one of the recited

examples of a measure, whereas the specification not only enumerates many other measures, but

the specification also makes clear the claims are not limited to just those specific examples.

Defendant’s proposed construction should be rejected.

               2.      set of resources

        WSOU’s Proposed Construction                      Defendant’s Proposed Construction
        Plain and ordinary meaning                a part of a pool of physical network resources,
                                                  each capable of handling circuit-switched and
                                                  packet-switched formats
       In its Responsive Brief, Defendant seems to suggest that on the one hand, this term is

widely used and understood in “everyday vernacular,” but because this term appears in a patent

claim, it simultaneously has no meaning. See Resp. Br. 4-5. Defendant seems to suggest that unless

claims themselves recite a glossary of all words used in the claim, all claim terms must be

construed. However, Defendant does not allege that a person of ordinary skill in the art would not

understand the claim term. However, “[t]here is a heavy presumption that claim terms carry their

accustomed meaning in the relevant community at the relevant time.” Phillips v. AWH Corp., 415

F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). And the plain and ordinary meaning of a term is the

                                                 2
“meaning that the term would have to a person of ordinary skill in the art in question at the time

of the invention.” Id.

       Defendant is wrong that the specification only describes “physical resources” (Resp. Br. at

6), and to the extent Defendant is insinuating prosecution history estoppel or a disavowal,

Defendant cites to nothing for support. Id. Instead, Defendant’s proposed construction improperly

seeks to import limitations from the specification, especially where the specification expressly

states that “The above embodiments describe an allocation of resources between circuit-switched

and packet-switched. The present invention may also be applied to additional types of resources,

i.e., to allocate and reallocate resources between two or more types of resources.” ’727 patent,

7:62-67. The specification enumerates “bandwidth” as an example. Id., 1:34. Regardless, as the

specification expressly points out, the preferred embodiments are not limiting and should not be

imported into the claims as limitations.

       Next, Defendant does not deny that it is importing limitations from the specification

regarding its proposal to limit the claim language to “each [are] capable of handling circuit-

switched and packet-switched formats.” Defendant argues that the “resources” come from “the

same, undifferentiated pool or ‘plurality of resources.’” Resp. Br. 6. Even if that were true,

“undifferentiated” does not mean monolithic. Indeed, the claim language recites “allocating to the

at least one circuit-switched call a first set of resources…” and “allocating to the at least one

packet-switched call a second set of resources…” ’727 patent, 8:29-34. The claims only require

that the plurality of resources contain at least circuit-switched and packet-switched resources, not

that each resource is “capable of handling circuit-switched and packet-switched formats.” Indeed,

the specification recites that in an exemplary embodiment, “network switches 103 allocate and

reallocate the resources linking the switches 103 between circuit-switched resources and packet-



                                                 3
switched resources.” Id. 3:9-11. Defendant’s proposed construction should be rejected.

II.    U.S. Patent No. 7,706,519 (Case No. 6:20-cv-00464) Disputed Claim Terms

               3.      automatically/automatic

        WSOU’s Proposed Construction                        Defendant’s Proposed Construction
        Plain and ordinary meaning                          Indefinite
       Defendant’s own Responsive Brief illustrates that this term sufficiently informs those

skilled in the art about the scope of the invention with reasonable certainty. Specifically, Defendant

shows its own understanding that “automatic” to mean “occur without the user being involved.”

See Resp. Br. at 10. Nor does anything in Defendant’s Responsive Brief show why a person of

ordinary skill in the art (or anyone at all for that matter), would not be able to understand the scope

of the invention with reasonable certainty, especially given the common understanding of the

word. Instead, Defendant makes various proposals via attorney argument and for which no

authority is provided. For example, Defendant argues that because the term was added before

allowance, “whatever meaning is attached now to ‘automatically,’ that meaning must distinguish

the asserted claims from the prior art over which the examiner was rejecting the claims at the

PTO.” Id. at 9. However, Defendant provides no authority for such a proposition, and the

prosecution history itself shows that is not the case. The patentee expressly argued that the prior

art was overcome by a variety of reasons even without the addition of the term. See Resp. Br. Ex.

4 at 8-14. The patentee also describes adding the term to the claim as “purely in the interest of

expediting the prosecution of the instant invention.” Id. at 15.

       Moreover, the specification describes exemplary embodiments of the claim language at

issue. For example, at the ’519 patent, 2:39-45 (gateways connect telephonic networks to packet

data networks); Id., 6:7-21 (describing indexer operation and teaching that the indexer detects

updated addresses and alters the contents of the index appropriately); Id., 4:32-49 (indexer indexes

                                                  4
together at least the first virtual-calling station identity of the service-user calling station with a

packet-based network identity of the service-user calling station, and the packet-based-network

identity is associated with logical connection of the service-user calling station to the packet data

network); Id., 6:63-7:10 (describing a call routing process where a gateway sends an inquiry to a

proxy server to access an index).

       Regardless, Defendant has itself demonstrated an understanding of the term, both in

everyday English and in the context of the claims. Finally, Defendant’s allegation that the term is

somehow indefinite because a dictionary provides more than one definition for a term is also a

proposal without any authority. Under Defendant’s logic, every patent must include a glossary of

every word and phrase used in the claims.

III.   U.S. Patent No. 8,625,758 (Case No. 6:20-cv-00460) Disputed Claim Terms

               4.      accessing, dynamically, a rule for charging a sponsor of said
                       communication services

        WSOU’s Proposed Construction                        Defendant’s Proposed Construction
        Plain and ordinary meaning                  selecting in real-time which rule from a set of
                                                    rules is applicable for charging a sponsor of said
                                                    communication service
       Defendant fails to address that (i) there is nothing in the specification that requires the

accessing to occur in “real-time,” and (ii) there is nothing in the specification that requires “a set

of rules” as Defendant proposes. Instead, Defendant attempts to shift the argument to first

assuming that the claim must be construed (it does not), and then arguing that WSOU fails to

explain the meaning of “dynamically” and “accessing.” See Resp. Br. at 15-16. That is not the

standard, instead, “[a]bsent disclaimer or lexicography, the plain meaning of the claim controls.”

Toshiba., 681 F.3d at 1369. First, while Defendant cites to various passages in the specification

where the word “dynamically” appears, Defendant fails to support its improper construction that


                                                  5
attempts to replace the word “dynamically” with “real-time.” The word “real-time” does not

appear anywhere in the specification, and Defendant provides no explanation for why the term

“dynamically” should be replaced with “real-time.” At best, Defendant is suggesting the words are

synonyms, but if that is the case, then there is no reason to change the plain language of the claims.

Second, even Defendant’s own citations do not support the requirement that the rule for charging

a sponsor has to be pre-determined “from a set of rules.” Instead, in an exemplary embodiment,

the specification teaches that the rule is “determined dynamically.” ’758 patent, 6:14. At best,

Defendant’s citations to the specification merely recite exemplary embodiments, and there is

nothing in Defendant’s Responsive Brief that argues or supports either disclaimer or lexicography.

Instead, for example, the specification expressly contemplates the situation where no such pre-

existing rule exists, such that in the event that the sponsorship database does not include an

appropriate sponsorship rule, then the rule is set, for example, to zero. Id., 6:20-22. Another

exemplary embodiment teaches that a sponsor may be charged some balance B that is left on a

prepaid account. Id., 9:24-27. It teaches that balance B is stored and maintained separately from

the sponsorship database. Id., 9:38-41. In summary, Defendant’s proposed construction

improperly rewrites the words of the claim language and seeks to limit the scope of the claim

language where there is no evidence of disclaimer or lexicography. Defendant’s proposed

construction should be rejected.

               5.      a plurality of parameter values including at least one respective value
                       of at least one respective parameter other than an identity of an
                       originator of the request for communication services, an intended
                       recipient of a communication of the requested communication services
                       and an identity of the sponsor

        WSOU’s Proposed Construction                       Defendant’s Proposed Construction
        Plain and ordinary meaning                 a plurality of parameter values, one of which
                                                   must be something other than the location/
                                                   country code of the phone number of an

                                                  6
                                                   originator of the request for communication
                                                   services, the location/ country code of the phone
                                                   number of the intended recipient of a
                                                   communication          of      the      requested
                                                   communication services, or the identity of the
                                                   sponsor
       Defendant’s proposed construction confusingly and unnecessarily rewrites the words of

the claim language and improperly seeks to limit the scope of the word “identity” where there is

no evidence of disclaimer or lexicography and, strangely, in only one of two instances in the claim

language. Additionally, Defendant admits its proposed construction was further confused by an

“obvious typo.” and Defendant attempts to chide WSOU for not calling Defendant to confirm

Defendant’s error. Resp. Br. 11, n.3. Essentially, Defendant faults WSOU for not being mind-

readers. Regardless, as Defendant’s own response shows, Defendant is confused by its own

proposed construction, and if WSOU is reading Defendant’s brief correctly, Defendant’s proposed

construction is also unnecessary. Specifically, Defendant states that Defendant “does not seek to

narrow this claim to restrict the ‘identity’ of an originator of the request and an intended recipient

of a communication to ‘the location / country code of the phone number of ’each respective

entity.’” Id. at 12. But if that is true, then Defendant’s proposed construction to do exactly that

(replace the word “identity” to “the location/country code of the phone number…”) is improper

on its face. Moreover, Defendant’s Responsive Briefing further shows that its proposed

construction is improper by failing to acknowledge that its proposal recites “the location/ country

code of the phone number…,” whereas Defendant’s Responsive Brief alleges that it is arguing

about “the local, national, or international phone number thereof.” Id. at 12. Instead, Defendant

makes a non-sequitur in stating “location codes” are known to indicate whether a phone number

is “local, national, or international.” Id. at 13. This fails to address how the “location code” alone

determines an “identity” much less how it is the only such determination. This is further evidence


                                                  7
that even Defendant is confused by its own proposed construction.

       Furthermore, Defendant fails to address why its proposed construction replaces the word

“identity” in only one of the two places the word appears in the claim language. Nor does

Defendant address how its re-phrasing using the word “code” is helpful when the word “code”

does not appear anywhere in the specification. Regardless, nothing in any of the examples from

the specification rises to the level of disclaimer or lexicography, and nothing cited by Defendant

in the prosecution history rises to the level of prosecution history estoppel, nor does Defendant

make any such arguments.

               6.     dynamically determining a rule for charging a sponsor of said
                      communication service

       This term should be given its plain and ordinary meaning for the same reasons as discussed

in Section III.4, above.

               7.     a plurality of parameter values including at least one respective value
                      of at least one respective parameter other than an identity of an
                      originator of a request for the communication service, an intended
                      recipient of a communication of the requested communication service
                      and an identity of the sponsor

       This term should be given its plain and ordinary meaning for the same reasons as discussed

in Section III.5, above. Defendant’s proposed construction should be rejected.

               8.     a first cost for the usage of said communication service is charged at
                      least partially to said sponsor, by determining a second cost, the
                      second cost depending on said rule and said first cost

        WSOU’s Proposed Construction                     Defendant’s Proposed Construction
        Plain and ordinary meaning                       Indefinite
       Defendant insists that the “first charge” must be charged to the sponsor, but Defendant is

wrong. The claim language itself states plainly: “a first cost for the usage of said communication

service is charged at least partially to said sponsor” and that value of the partial amount of the



                                                8
first cost is made by a determination of a second cost.

        Once again, breaking up the term into three pieces may assist Defendant: (i) a first cost for

said communication service is charged at least partially to the sponsor, (ii) by determining a second

cost, (iii) the second cost depending on said rule and said first cost. To put the above claim

language differently, a second charge is charged to the sponsor, where the second charge is

determined by the first cost and a said rule, which results in the second cost (which is what is

charged to the sponsor) being at least a partial amount of the first cost.

        Defendant overlooks that only a part of the first cost is charged to said sponsor. In other

words, it is the second cost that is charged to the sponsor, not the first cost, and there is nothing

controversial about the second cost being determined based on a rule and the first cost. The

specification provides an example: “In step 306 said sponsor's cost C2 is determined, for example

by applying said rule R to said total cost C1. For example said rule R is defined as pair of data,

containing said first values referencing said sponsor, and said second value r, e.g. r=0.1, defining

e.g. said percentage of said total cost C1 that is to be charged to said sponsor. In this case said

second cost C2 is calculated as follows: C2=C1 *r.” ’758 patent, 6:35-41 (emphasis added).

        As shown in the above example, the sponsor’s cost (C2, or the second cost) is determined

“by applying said rule to said total cost C1 [the first cost].” Put differently C2 (the second cost)

equals C1 (the first cost) multiplied by “r” (the percentage value from said rule), which results in

the sponsor’s cost (the second cost C2) being at least a portion of (or partially of) C1, the first cost.

        Defendant’s position that the term is indefinite should be rejected. In fact, the claim

language is plain on its face, but regardless, Defendant does not even attempt to dispute or address

the above teaching by the specification, nor does Defendant even attempt to show why the above

teaching does not apply to the claim language. Defendant can only state in conclusory fashion that



                                                   9
“[t]he language simply cannot be untangled sufficiently that the metes and bounds of this claim

can be understood with any conceivable clarity.” Resp. Br. at 18-19 (emphasis added). Despite

Defendant’s categorical and insistent language, Defendant fails to support its bare and conclusory

attorney argument.


Dated: February 11, 2021                     Respectfully submitted,


                                     By:     /s/ Brian M. Koide
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Brian M. Koide
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com
                                             Brian@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC



                                               10
                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on February 11,

2021.


                                             /s/ Brian M. Koide
                                             Brian M. Koide




                                                11
